Citation Nr: 1707623	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  13-00 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for stomach ulcers.

2.  Entitlement to an initial rating in excess of 10 percent for postoperative medial meniscectomy of left knee with residuals and arthritic changes ("hereinafter left knee disability").

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1962 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2011 and April 2011rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In the February 2008 rating decision, the RO confirmed prior denials of service connection for stomach ulcers.  The Veteran did not initiate an appeal of the February 2008 determination.  However, since the issuance of the 2008 rating decision, service treatment records (STRs) were subsequently associated with the claims file, which were not in the record at the time of that prior determination.  See December 2010 Request for Information.  VA regulation provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c)(1).  The regulation further identifies service records that are related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  

In accordance with the above provision, new and material evidence is not needed to reopen the previously denied stomach ulcer claim, as relevant STRs and/or any other relevant service department records were received after the last prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  Here, the newly associated STRs indicate that the Veteran experienced an unexplained nineteen-pound weight loss over a 4 to 5 month period, which may be an indication of stomach ulcer symptoms.  Thus, as the newly associated STRs are relevant to the Veteran's stomach ulcers, the issue pertaining to such disability must be reconsidered de novo.  The Board has characterized the issue on appeal accordingly.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

VA's duty to assist requires that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

With this in mind, the Board notes that the Veteran most recently underwent a VA examination for his stomach ulcers in March 2011.  Unfortunately, the Board finds the March 2011 VA examiner's etiological opinion to be inadequate.  Specifically, the examiner diagnosed the Veteran with irritable bowel syndrome (IBS) and remote duodenal ulcers and opined that it is less likely than not that the Veteran's stomach problems were related to service.  The examiner explained that the STRs showed no treatment or signs or symptoms of ulcer problems in service.  However, the examiner failed to discuss the significance, if any, of the Veteran's in-service weight loss and whether it was related to his stomach problems.  As the March 2011 opinion does not reflect the VA examiner's consideration of the entire evidence of record, the resulting opinion is inadequate.  Therefore, remand is required to obtain an adequate VA medical opinion.

Further review of the record reveals that the Veteran's most recent VA examination regarding his service-connected left knee disability was conducted in December 2010.  Importantly, more recent VA treatment notes indicate that his left knee may have worsened.  See July 2012 VAMC records.  Accordingly, a new VA examination is warranted regarding his left knee disability, as the December 2010 examination is over six years old and may not reflect the current severity of his service-connected left knee disability.  

In this regard, the Board notes that VA's duty to assist also requires that the VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2016).  When the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  This is true in circumstances where the evidence indicates the severity of a disability has increased since the most recent VA examination.  VAOPGCPREC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Moreover, the record also indicates that the Veteran may be unemployable.  See December 2004 VAMC records.  Treatment notes document the Veteran's reports that he is unemployable and disabled.  Id.  Thus, the Board finds that the issue of entitlement to a TDIU has been raised by the record and is within the jurisdiction of the Board.  A TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran's VA treatment records indicate that he has received Social Security Administration (SSA) benefits in the form of supplemental security income (SSI).  See December 2004 VAMC records.  Further, he reported that he receives these payments by reason of his physical disabilities and has been disabled since 1994.  Id.  Therefore, given that the evidence of record suggests the Veteran receives SSI because of his physical disabilities, there is a likelihood that his SSA records are pertinent to the claims on appeal.  Accordingly, on remand, the AOJ should undertake the appropriate actions to contact the SSA and attempt to obtain copies of the medical records considered by the SSA as well as SSA disability determinations.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran and his representative a Veterans Claims Assistance Act of 2000 notice letter pertaining to the issues of entitlement to service connection for stomach ulcers and entitlement to a TDIU. 

2.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA and private health care providers.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159 (c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  Contact SSA and request copies of all disability decisions for the Veteran and all underlying medical records associated with those determinations.  Copies of all documented attempts by VA to obtain outstanding SSA medical records and SSA's responses to these queries must be associated with the Veteran's claims file.  If no such records are available, the SSA should provide to VA a written response presenting the official reason/reasons why these records are unavailable.

4.  Thereafter, schedule the Veteran for an appropriate VA examination to assess the etiology of any diagnosed stomach disability.  The file should be made available to and reviewed by the examiner in connection with the examination.  The examiner must opine as to whether it is at least as likely as not (50 percent probability or more) that any stomach disability was incurred in or aggravated during active service.  If so, the examiner is asked to opine as to whether the stomach disability prevents the Veteran from securing and following substantially gainful employment consistent with his educational and occupational background.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's service treatment records documenting weight loss in-service.  

5.  Also, schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected left knee disability.  The file should be made available to and reviewed by the examiner in connection with the examination.  All indicated tests and studies should be performed.  The left knee disability is to be evaluated pursuant to the criteria set forth below. 

a)  The evaluation of the left knee should include all necessary testing, specifically range of motion studies.  The examiner should address the range of motion in degrees of flexion and extension and any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner must address at what point pain sets in.  Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use. 

b)  Also with regard to the Veteran's left knee, the examiner should discuss the presence (including degree) or absence of ankylosis, instability or recurrent subluxation, and any impairment of the tibia and fibula. 

c)  The examiner should opine whether the Veteran's service-connected left knee disability prevents him from securing and following substantially gainful employment consistent with his educational and occupational background.

6.  Finally, after completing the above actions and any other development deemed necessary, readjudicate the claims on appeal-as are listed on the title page of this Remand.  If any benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the file is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 


